Title: To Alexander Hamilton from Daniel Jackson, 25 January 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Newport 25th. January 1800—
          
          I have received your letter of the 8th. Jany. and feel reconsiled to the information of its contents—In my letter of the 21st. instant I mentioned, that Doctor Tillinghast a Surgeons Mate in my Battalion had recently resigned, at the same time recommending, Doctor Water Hunewill, as a proper person to fill the vacancy.
          At that time it did not occur to me, that Doctor Oliver Hubbard attached to my Battalion was only a temporary Surgeons Mate. Under these circumstances I would wish Doctor Hubbard to receive an appointment of Surgeons Mate, in the room of Doctor Tillinghast, and Doctor Hunewill appointed a temporary Surgeons Mate, in the room of Doctor Hubbard, otherwise the latter Gentleman, who has rendered himself respectable—may conceive himself injoured by a promotion over his head—
          Sir I am yours with due consideration
          
            Danl. Jackson
          
          Major Genl. Hamilton New York
        